Citation Nr: 0909284	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Hachey, Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967 
and from September 1971 to June 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO).

This appeal was previously before the Board in March 2006, 
May 2007, and December 2007.  On each occasion, the issue of 
entitlement to TDIU was remanded for additional development.  
That development now having been completed, the case is once 
again before the Board.

The Veteran presented testimony before the undersigned at the 
RO in March 2008.  A transcript of this hearing has been 
associated with the Veteran's VA claims folder.  


FINDINGS OF FACT

1.  The Veteran is service-connected for cold injury 
residuals of the right leg, currently evaluated as 30 percent 
disabling; cold injury residuals of the left leg, currently 
evaluated as 30 percent disabling; and depression, currently 
evaluated as 30 percent disabling.  

2.  The Veteran's service-connected disabilities render him 
unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's contention that his 
service-connected cold injury residuals and depression 
preclude substantially gainful employment.  

I.  Duties to notify and assist

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the Veteran in proceeding with this appeal 
given the favorable nature of the Board's decision.

II.  Entitlement to TDIU

A TDIU rating may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (2008).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, disabilities of one or 
both lower extremities will be considered as one disability.  
Id.

In discussing the criteria for TDIU, the United States Court 
of Appeals for Veterans Claims (Court) has indicated that the 
unemployability question, or the Veteran's ability or 
inability to engage in substantial gainful activity, has to 
be looked at in a practical manner and that the crux of the 
matter rests upon whether a particular job is realistically 
within the capabilities, both physical and mental, of the 
appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

In the instant case, the Veteran has met the schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a).  His cold injury 
residuals have been evaluated as 30 percent disabling for 
each lower extremity.  As noted above, disabilities of both 
lower extremities are considered as one disability for 
purposes of § 4.16(a).  Accordingly, the Veteran's two 30 
percent ratings for the lower extremities equate to one 
60 percent rating for purposes of TDIU.  As such, the Veteran 
meets the schedular threshold for TDIU consideration.  

As the Veteran meets the schedular criteria for TDIU 
consideration under 38 C.F.R. § 4.16(a), the Board's inquiry 
turns to whether the Veteran is able secure or follow a 
substantially gainful occupation.  The record reflects that 
the Veteran currently has multiple disabilities; however, for 
purposes of this appeal, the Board's focus is on whether the 
Veteran's service-connected disabilities render him 
unemployable.
 
The record indicates that the Veteran has not worked since 
2001, at which time he left his job as a roofer after a 20-
plus year career in that field.  The Veteran indicated at his 
March 2008 Board hearing that he left his roofing job because 
his cold injury symptomatology left him unable to perform the 
physically-demanding tasks that the position required.  See 
Board Hearing Tr. at 3.  He described an incident when he 
nearly fell off a ladder due to the weakness in his lower 
extremities. 

The medical evidence of record supports the Veteran's 
contention that his lower extremity cold injury residuals 
preclude him from working as a roofer or from performing any 
other type of physically-demanding work.  VA treatment 
records and the reports of multiple VA examinations 
consistently indicate that the Veteran experiences 
significant pain, numbness, weakness, and tingling in the 
lower extremities.  The same records note that the Veteran 
requires a cane to ambulate and that he is unable to walk 
long distances or stand for long periods.  Occasional lower 
extremity swelling and skin breakdown have also been noted.  

Records from the Social Security Administration (SSA) 
likewise support the Veteran's contention that his lower 
extremity cold injury residuals render him unable to 
performing physically-demanding work.  The Veteran 
specifically testified before that agency that he cannot 
stand for longer than 15 minutes or walk more than one block 
before having to rest.  See January 2004 SSA decision, at 3.  
He also indicated that he cannot stoop, bend, or squat and 
that he walks with a cane for balance.  Id.  The 
Administrative Law Judge who adjudicated the Veteran's Social 
Security disability claim found this testimony highly 
credible in light of the pertinent medical history, and 
determined that the Veteran could no longer perform his past 
job as a roofer or any other physically-demanding work.  Id. 
at 3-5.  

While SSA's determination in this regard is not binding on 
the Board, it is highly persuasive.  Indeed, given the 
Veteran's lack of mobility and his use of assistive devices, 
the Board finds that the Veteran's cold injury residuals 
prevent him from performing physically-demanding work.  

The Board has also considered whether the Veteran can perform 
sedentary work.  The record, however, indicates that he 
cannot.  A VA psychologist who examined the Veteran in July 
2006 specifically acknowledged that the Veteran's service-
connected depression resulted in at least moderate 
occupational impairment.  The same psychologist assigned a 
Global Assessment of Functioning (GAF) score of 50.  Such 
score is congruent with serious impairment in occupational 
functioning.  See American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  Accordingly, there is strong medical evidence 
indicating that the Veteran's service-connected depression 
would have an adverse impact on his ability to obtain 
sedentary work.  

Moreover, the Veteran's entire post-service career has been 
spent doing manual labor.  As noted above, prior to 2001, the 
Veteran worked as a roofer for over 20 years.  See Board 
Hearing Tr. at 5.  He has virtually no experience in 
performing sedentary work, and no job training outside of the 
building trades.  His education is limited to high school.  
Id. at 4.  

Given his prior work experience and education level, SSA 
determined that the Veteran's "combination of impairments 
and limitations markedly interfered (sic) with his capacity 
to sustain any type of work, including the minimal physical 
and mental requirements of unskilled, low stress, sedentary 
work."  See January 2004 SSA decision, at 4.  SSA's finding 
was based in part on testimony from a vocational expert who 
opined that there were "no jobs existing in the local or 
national economy that [the Veteran] could perform on a 
sustained basis."  Id.  Such findings are highly persuasive 
given the Veteran's disability picture, work experience, and 
limited educational background.  

Given this evidence, and resolving any remaining doubt in 
favor of the Veteran, the Board finds that the Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected depression and lower 
extremity cold injury residuals.  See 38 U.S.C.A. § 5107(b).  
Entitlement to TDIU is therefore granted.


ORDER

Entitlement to TDIU is granted.



____________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


